ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_06_FR.txt. 652

OPINION INDIVIDUELLE DE M. FRANCK
[Traduction]

Intervention en vertu de Particle 62 du Statut de la Cour internationale de
Justice — Intérêt d'ordre juridique en cause Etendue du rôle de la Cour
lorsqu'il s'agit d'apprécier si l'intérêt invoqué par l'Etat cherchant à intervenir
est « d'ordre juridique» — Question de savoir si la revendication par les Philip-
pines d'un titre historique sur le Nord-Bornéo équivaut à un intérêt « juridique »
— Incidence sur le titre historique de l'exercice de leur droit à l'autodétermina-
tion par les populations du Nord-Bornéo.

 

1. J'approuve sans réserve le présent arrêt et souscris pleinement aux
conclusions de la Cour sur les questions juridiques qu'elle a examinées.

2. J'aimerais cependant expliciter une base juridique qui s’inscrirait
dans le droit fil de la décision de la Cour mais que celle-ci n’a pourtant
pas invoquée, peut-être parce que les Parties elles-mêmes ne l’avaient pas
suffisamment fait, bien que la Malaisie et les Philippines y aient briève-
ment fait allusion (voir, respectivement, CR 2001/2, p. 56, par. 10 (Lau-
terpacht) et CR 2001/3, p. 23, par. 14 (Magallona)). Je m’efforcerai de
démontrer pourquoi cette base juridique a son importance, et pourquoi
la Cour n’aurait pas dû hésiter à le souligner. Il s’agit d'un point de droit
relativement simple, mais en dernière analyse fondamental pour la pri-
mauté du droit à l'échelle internationale: un titre historique, quelque
convaincants que soient les instruments juridiques anciens et les manifes-
tations d'autorité invoqués 4 son appui, ne saurait, d’un point de vue
juridique — hormis dans des circonstances exceptionnelles —, l'emporter
sur le droit d'un peuple non autonome à revendiquer son indépendance et
à asseoir sa souveraineté par une autodétermination de bonne foi.

|. LA NATURE DE «LINTERET D'ORDRE JURIDIQUE» INVOQUE PAR
LES PHILIPPINES

3. En l'espèce, l'Etat cherchant à intervenir a reconnu, dans sa requête,
n'avoir aucun intérêt dans l’objet précis de l'affaire soumise à la Cour
(voir CR 2001/1, p. 17, par. 2, et p. 27, par. 28 (Reisman); voir également
la note diplomatique adressée le 5 avril 2001 au Gouvernement de la
Malaisie par son homologue philippin, Observations de la république
d’Indonésie, par. 13), qui concerne un différend territorial sur deux îles à
la possession desquelles prétendent l'Indonésie et la Malaisie (voir le com-
promis notifié conjointement par ces deux Etats à la Cour, le 2 novembre
1998). L'intervention souhaitée par les Philippines procède d’un tout
autre motif, à savoir la revendication, par ces dernières, d’une souverai-
neté historique sur une vaste portion du Nord-Bornéo. Les Philippines

81
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. FRANCK) 653

ont parfois indiqué que cette revendication était d’ordre territorial
(CR 2001/3, p. 23-24, par. 14 (Magallona)), mais, en réalité, il est claire-
ment apparu, tout au long de leur argumentation, que ce qu'elles enten-
daient défendre en intervenant dans la présente procédure, c'était la thèse
selon laquelle le titre souverain du sultan de Sulu serait devenu le titre
souverain des Philippines (voir par exemple CR 2001/1, p. 37, par. 15
(Magallona); CR 2001/3, p. 25-26, par. 17-20 (Magallona)). Les Philip-
pines cherchent à préserver non seulement leurs droits dans le différend
frontalier qui les oppose à la Malaisie, mais également leur titre souve-
rain sur la majeure partie de ce qui est aujourd'hui un Etat fédéré de la
Malaisie. Dans leur requête à fin d'intervention, les Philippines indiquent
que

«[IPintérét de la République des Philippines porte uniquement et
exclusivement sur les traités, les accords et autres élements de preuve
fournis par les Parties et pris en compte par la Cour qui ont une inci-
dence directe ou indirecte sur la question du statut juridique du Bor-
néo septentrional» (par. 4, al. a): les italiques sont de moi).

Les Philippines y précisent qu’elles cherchent par cette intervention à

«préserver et sauvegarder les droits d'ordre historique et juridique du
Gouvernement de la République des Philippines qui découlent de la
revendication de possession et de souveraineté que ce gouvernement
forme sur le territoire du Bornéo septentrional» (ibid., par. 5, al. a)).

4. La revendication des Philippines porte en fait sur tout le Nord-
Bornéo, et non pas seulement sur des parties de cette région (voir CR 2001/1,
p. 33-35, par. 5-9 (Magallona): voir également, dans La revendication des
Philippines concernant le Nord-Bornéo, vol. 1, 1963, la préface d’Emma-
nuel Pelaez, vice-président et secrétaire d’Etat aux affaires étrangères, et les
pages 5-38, par le président Diosdado Macapagel). Il ne s’agit pas d’un dif-
férend frontalier dans lequel pourraient intervenir la preuve de l'existence
d'un titre historique, des textes ou des effectivités. Il s’agit en réalité d’une
revendication des Philippines sur l’un des Etats fédérés de la Malaisie.
Cette revendication vise en substance un territoire qui fut administré
comme une colonie britannique; elle traduit un intérêt, qui est de revenir
sur la décolonisation de ce territoire, intervenue il y a près de quarante ans.

2. LE RÔLE DE LA COUR À L'ÉGARD DE LA REQUÊTE À FIN D’INTERVENTION
DES PHILIPPINES

5. Le rôle de la Cour est donc de déterminer si la revendication. par les
Philippines, d’un titre sur des territoires au Nord-Bornéo équivaut, en
droit international, à un «intérêt d’ordre juridique» justifiant l'interven-
tion de cet Etat dans l'instance principale.

6. Quel est donc l'intérêt invoqué par les Philippines? Cet Etat sou-
haite rappeler à la Cour qu'il a un intérêt dans la souveraineté sur la

82
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. FRANCK) 654

majeure partie du Nord-Bornéo, afin que la Cour tienne dûment compte
de cet intérêt. La Cour doit user de son discernement pour apprécier si
cet intérêt est suffisant et s’il a été démontré — et c’est ce qu'elle a fait.
Mais la Cour peut également examiner si cet intérêt, quand bien même
elle le jugerait puissamment et amplement démontré, n’est pas simultané-
ment en contradiction avec le droit international.

7. Pour ce faire, la Cour n'a pas à s’en tenir aux conclusions des
Parties. Aux termes du paragraphe 2 de l’article 62 de son Statut, c’est a
la Cour qu il appartient de décider si l'Etat cherchant à intervenir a un
«intérêt d'ordre juridique» dans l'instance principale qui lui est soumise
(Plateau continental (TunisielJamahiriya arabe libyenne), requête à fin
d'intervention, arrét, C.LJ. Recueil 1981, p. 12, par. 17). Que l'Etat
demandant à intervenir ait le droit et l'obligation de démontrer l’exis-
tence de son intérêt juridique ne constitue pas un ferminus ad quem; la
Cour doit encore s’assurer que l'intérêt précis que les Philippines cherchent
à voir protégé ne va pas à l’encontre du droit international.

8. A cet égard, il importe peu que les Parties elles-mêmes aient ou non
épuisé l'argument relatif au caractère juridique de l'intérêt que le requé-
rant cherche à préserver. Ce qui compte, c’est de distinguer les affaires
dans lesquelles la Cour entreprend de trancher des questions non soule-
vées dans les conclusions des Parties {ce que la règle non ultra petita
l'empêchera probablement de faire) de celles dans lesquelles elle doit, pré-
cisément pour traiter au mieux une question qui lui est soumise, prendre
en considération des éléments de fait ou de droit autres que ceux
invoqués par les Parties (Fitzmaurice, The Law and Procedure of the
International Court of Justice, 1986, p. 531). La présente affaire relève de
la seconde catégorie. Il est essentiel que la Cour, pour déterminer si la
protection de leur revendication de souveraineté sur la majeure partie du
Nord-Bornéo revêt pour les Philippines un intérêt d'ordre juridique,
tienne compte de toutes les dispositions pertinentes du droit internatio-
nal, notamment des normes contemporaines relatives à la décolonisation
et à l’autodétermination. Que les Parties elles-mêmes n’aient que briève-
ment évoqué ces normes ne doit pas empêcher les membres de la Cour
de tenir compte d’un principe juridique aussi essentiel, qui est en outre
si étroitement lié à «l'intérêt d'ordre juridique» que les Philippines
affirment avoir dans l'affaire. Ainsi que la Cour l’a déclaré dans l'affaire
relative à la Compétence en matière de pêcheries (Royaume-Uni €.
Islande ) :

«La Cour, en tant qu’organe judiciaire international, n’en est pas
moins censée constater le droit international et, dans une affaire rele-
vant de l’article 53 du Statut comme dans toute autre, est donc tenue
de prendre en considération de sa propre initiative toutes les règles
de droit international qui seraient pertinentes pour le règlement du
différend. La Cour ayant pour fonction de déterminer et d'appliquer
le droit dans les circonstances de chaque espèce, la charge d'établir
ou de prouver les règles de droit international ne saurait être impo-

83
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. FRANCK) 655

see a l’une ou l’autre Partie, car le droit ressortit au domaine de la
connaissance judiciaire de la Cour.» (C.LJ. Recueil 1974, p. 9,
par. 17).

Cette observation visait, certes, application de l’article 53, mais le même
principe vaut lorsqu'il s’agit de donner effet à l’article 62.

3. INCIDENCE DE L’AUTODETERMINATION SUR LE TITRE HISTORIQUE

9. Dans le droit international traditionnel, les droits sur un territoire
étaient exclusivement dévolus au monarque. Les terres étaient sa pro-
priété et il lui appartenait de les défendre ou de les céder conformément
aux lois relatives à la reconnaissance, à l'usage et à la cession d’un
domaine souverain. Pour trancher une revendication territoriale erga
omnes, la justice devait examiner les modalités de transmission du titre
historique, en retraçant son évolution jusqu’à une ou plusieurs dates cri-
tiques, de manière à identifier l'Etat exerçant la souveraineté territoriale
au moment en question. En droit international moderne, toutefois, une
recherche plus large s'impose, tout particulièrement dans le contexte de la
décolonisation. Ainsi, l'introduction dans ce modèle juridique tradition-
nel du concept de droits des «peuples». notamment de celui à l’autodé-
termination, a radicalement modifié l'importance du titre historique
lorsqu'il s'agit de déterminer qui détient la souveraineté.

10. La Cour a, dans de précédents arrêts (notamment ses avis consul-
tatifs du 26 janvier 1971 en l’affaire des Conséquences juridiques pour les
Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
CLS. Recueil 1971, p. 31-32, par. 52-53, et du 16 octobre 1975 en
l'affaire du Sahara occidental, CE J. Recueil 1975, p. 31-33, par. 54-59),
reconnu, tout en y contribuant, l'évolution du droit des peuples non auto-
nomes à disposer d'eux-mêmes, droit qui «suppose l'expression libre et
authentique de la volonté des peuples intéressés» (Sahara occidental, ibid.
p. 32, par. 55). Ainsi a-t-elle constaté, dans l’affaire relative à la Namibie,
que «l’évolution ultérieure du droit international à l'égard des territoires
non autonomes, te] qu’il est consacré par la Charte des Nations Unies, a
fait de l’autodétermination un principe applicable à tous ces territoires »
(CLS. Recueil 1971, p. 31, par. 52). Dans l'affaire du Timor oriental
( Portugal c. Australie), la Cour a établi que le droit des peuples à dispo-
ser d'eux-mêmes constituait l’«un des principes essentiels du droit inter-
national contemporain» (C.LJ. Recueil 1995, p. 102, par. 29).

11. La jurisprudence de la Cour confirme l'importance capitale de ce
principe, qui est également solidement ancré dans le droit conventionnel
universel, la pratique des Etats et la doctrine. Selon le paragraphe 2 de
l’article 1 de la Charte des Nations Unies, l’un des buts de l'Organisation
est de «[d]évelopper entre les nations des relations amicales fondées sur le
respect du principe de l'égalité de droits des peuples et de leur droit à
disposer d'eux-mêmes». Ce principe figure aussi, expressément ou impli-

84
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. FRANCK) 656

citement, dans d’autres dispositions de la Charte, a savoir l’article 55,
l'article 73 et l’alinéa b) de l’article 76. L’article premier commun au
Pacte international relatif aux droits civils et politiques et au Pacte inter-
national relatif aux droits économiques, sociaux et culturels énonce:
«Tous les peuples ont le droit de disposer d'eux-mêmes», et son para-
graphe 3 précise que «[l]es Etats parties au présent Pacte ... sont tenus de
{respecter le] droit des peuples à disposer d'eux-mêmes ... conformément
aux dispositions de la Charte des Nations Unies».

12. De nombreuses résolutions de l’Assemblée générale, qui ont cha-
cune bénéficié d'un large soutien, sont venues confirmer, développer et
concrétiser davantage le droit conventionnel en la matière. Le 16 dé-
cembre 1952 déjà, l’Assemblée générale recommandait, dans sa résolu-
tion 637 (VII), que «chaque Membre de l'Organisation ... conformément
à la Charte, [respecte] le maintien du droit des peuples à disposer d’eux-
mêmes», droit qu'elle qualifiait de «condition préalable de la jouissance
de tous les droits fondamentaux de l'homme». La résolution 1514 (XV)
de l’Assemblée générale, adoptée sans opposition le 14 décembre 1960
sous l'intitulé « Déclaration sur l'octroi de l'indépendance aux pays et aux
peuples coloniaux», est considérée comme un document essentiel au
regard du processus de décolonisation. Elle est applicable à tous «les ter-
ritoires qui n'ont pas encore accédé à l'indépendance», et dispose que
«[tJous les peuples ont le droit de libre détermination», ajoutant: «Toute
tentative visant à détruire partiellement ou totalement l'unité nationale et
l'intégrité territoriale d’un pays est incompatible avec les buts et les prin-
cipes de la Charte des Nations Unies.» Dans sa résolution 1541 (XV),
adoptée le 15 décembre 1960 avec seulement deux voix contre, l’Assem-
blée générale envisageait plusieurs modalités d’accession à l’autonomie,
dont l’une consistait pour le territoire concerné à «[s’intégrer] à un Etat
indépendant». Dans sa résolution 2131 (XX), adoptée sans opposition
par 109 pays le 21 décembre 1965 sous l'intitulé « Déclaration sur l’inad-
missibilité de l'intervention dans les affaires intérieures des Etats et la
protection de leur indépendance et de leur souveraineté», F Assemblée
générale affirmait: «Tout Etat doit respecter le droit des peuples et des
nations à l’autodétermination et à l'indépendance et ce droit sera exercé
librement en dehors de toute pression extérieure et dans le respect absolu
des droits humains et des libertés fondamentales.» L’autodétermination
figurait également parmi les «principes fondamentaux du droit interna-
tional» énoncés dans la «Déclaration relative aux principes du droit
international touchant les relations amicales et la coopération entre les
Etats conformément à la Charte des Nations Unies», adoptée par consen-
sus le 24 octobre 1970 et annexée à la résolution 2625 (XXV). Ce docu-
ment affirme que «tous les peuples ont le droit de déterminer leur statut
politique, en toute liberté et sans ingérence extérieure, et de poursuivre
leur développement économique. social et culturel, ef [que] tout Etat a le
devoir de respecter ce droit conformément aux dispositions de la Charte»
(les italiques sont de moi).

13. C’est conformément aux aspirations exprimées par la majorité de

85
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. FRANCK) 657

ses habitants à la faveur des élections de 1963 que le Nord-Bornéo a accédé
à l'indépendance. Le Secrétaire général de l'Organisation, qui, aux termes
de l'accord de Manille du 31 juillet 1963, avait été chargé de s informer des
vœux des populations du Nord-Bornéo, rapporta que la majorité des habi-
tants de ce territoire, après avoir considéré avec sérieux et discernement la
question de leur avenir, étaient parvenus à la conclusion

«qu'[ils] souhait[aient] mettre fin à leur statut de territoire dépendant
et accéder à l'indépendance dans le cadre d’une association libre-
ment consentie avec d’autres peuples de la région auxquels ils s’esti-
mfailent unis par des liens ethniques, traditionnels, linguistiques,
religieux, culturels et économiques, ainsi que par une communauté
d'idéaux et d'objectifs» (cité par le représentant de la Malaisie
auprès de l’Assemblée générale, 1219° séance, 27 septembre 1963,
Nations Unies, Documents officiels de l'Assemblée générale, dix-
huitième session, doc. A/PV.1219).

14. En 1963, le Royaume-Uni présentait aux Nations Unies son der-
ner rapport sur le Nord-Bornéo en tant que territoire non autonome au
sens de l'alinéa e) de l’article 73 (note du Secrétaire général, Renseigne-
ments politiques et constitutionnels sur les territoires d’ Asie sous adminis-
tration du Royaume-Uni, doc. A/5402/Add. 4 (4 avril 1963)). Après cette
date, l'Organisation des Nations Unies supprima le Nord-Bornéo de la
liste des territoires coloniaux relevant de sa compétence en matière de
décolonisation (voir le Yearbook of the United Nations, 1964, p. 411-435,
qui omet le Nord-Bornéo dans la liste de territoires dressée par le comité),
reconnaissant ainsi que le processus de décolonisation avait été mené à
bien par un acte régulier d’autodétermination.

15. Dès lors, compte tenu de ce que la population du Nord-Bornéo a
clairement exercé son droit à disposer d’elle-méme, il est sans importance
que la Cour, dans quelque interprétation qu'elle pourra être appelée à
donner de tel ou tel instrument historique ou effectivité, appuie ou non la
revendication de titre historique avancée par les Philippines. Le droit
international contemporain ne reconnaît pas la survivance d’un droit de
souveraineté exclusivement fondé sur le titre historique, et certainement
pas une fois que le droit à l’autodétermination a été exercé conformément
aux exigences du droit international dans le cadre d’un processus dont
la bonne foi a été internationalement sanctionnée par les organes poli-
tiques des Nations Unies. Face à cela, prétentions historiques et titres
féodaux précoloniaux ne sont que les reliques d'une époque révolue du
droit international, dont la disparition des empires coloniaux a sonné
le glas.

16. Les territoires et populations sur lesquels les Philippines pré-
tendent exercer leur souveraineté constituaient auparavant l'essentiel
d’une seule et même dépendance britannique dont les habitants, conformé-
ment au droit de la décolonisation, ont exercé leur droit à disposer d’eux-
mêmes. Aussi ne nous trouvons-nous pas ici en présence d’un simple
différend frontalier, mais d'une tentative de perpétuer la possibilité de

86
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. FRANCK) 658

remettre en question la décision prise librement et démocratiquement,
voici près de quarante ans, par la population du Nord-Bornéo dans
l'exercice de son droit à l’autodétermination. La Cour ne saurait, en
connaissance de cause, cautionner cette tentative.

17. Dans la mesure où les Philippines affirment avoir un intérêt d’ordre
juridique à protéger une revendication de souveraineté fondée sur les
droits historiques du sultan de Sulu, cet intérêt juridique, quelque pas-
sionnant qu'il puisse être d’un point de vue historique, ne porte
aujourd'hui à aucune conséquence. II se heurte indiscutablement à un
principe de droit désormais fermement établi par les textes, les décisions
judiciaires et la pratique des Etats. Il n’y a donc pas lieu d'encourager
quiconque à l’invoquer derechef. Comme l’a dit la Cour dans l’affaire du
Cameroun septentrional:

«La Cour doit s'acquitter du devoir ... qui consiste à sauvegarder
sa fonction judiciaire. [S]i elle examinait l'affaire plus avant
[lorsque la décision judiciaire est sans objet], elle ne s’acquitterait pas
des devoirs qui sont les siens.

La réponse à la question de savoir si la fonction judiciaire est en
jeu peut. dans certains cas où cette question se pose, exiger d’at-
tendre l'examen au fond. Mais, dans la présente espèce, il est déjà
évident que la fonction judiciaire ne saurait être en jeu.» (Excep-
tions préliminaires, arrêt, C.LJ. Recueil 1963, p. 38.)

4. CONCLUSION

18. La Cour ne s’acquitterait pas des devoirs qui sont les siens en per-
mettant aux Philippines d'intervenir lors de l’examen du fond de la pré-
sente espèce, alors que l’intérêt d'ordre juridique qu’elles invoquent
n'aurait aucune chance d'y être satisfait par un moyen de droit. Quand
bien même l’ensemble des éléments de preuve avancés par le requérant
pourraient être accueillis, l'intérêt des Philippines n'en resterait pas moins
uniquement politique: susceptible de se justifier historiquement peut-être,
ou encore politiquement, mais en aucun cas juridiquement.

19. Pour cette raison et toutes celles développées dans l'arrêt, je sous-
cris à la décision rendue par la Cour.

{ Signé) Thomas FRANCK.

87
